FILED
                             NOT FOR PUBLICATION                           AUG 20 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BERNARDO RAMOS MUNOZ,                            No. 09-73285

               Petitioner,                       Agency No. A073-986-657

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Bernardo Ramos Munoz, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from

the immigration judge’s decision denying his application for asylum, withholding

of removal, relief under the Convention Against Torture (“CAT”), and cancellation


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, and review de novo questions of

law. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny in part

and dismiss in part the petition for review.

         Ramos Munoz claims he suffered past persecution because of his race and

social group, and fears problems in the future for the same reasons, as well as his

possible union activity. Substantial evidence supports the BIA’s finding that

Ramos Munoz failed to establish the past harm he experienced in Mexico did not

rise to the level of persecution. See Gormley v. Ashcroft, 364 F.3d 1172, 1178 (9th

Cir. 2004) (“[E]conomic disadvantage alone does not rise to the level of

persecution.”). Substantial evidence also supports the BIA’s finding that Ramos

Munos failed to establish a well-founded fear of future persecution. See id.; see

also Nagoulko v. INS, 333 F.3d 1012 (9th Cir. 2003) (fear of future harm too

speculative). We reject Ramos Munoz’s contention that the BIA failed to consider

certain evidence. See Almaghzar v. Gonzales, 457 F.3d 915, 922 (9th Cir. 2006).

Absent a showing of past persecution, Ramos Munoz is not eligible for

humanitarian asylum. See 8 C.F.R. § 1208.13(b)(1)(iii). Thus, his asylum claim

fails.




                                           2                                    09-73285
      Because Ramos Munoz did not establish eligibility for asylum, it follows

that he did not satisfy the more stringent standard for withholding of removal. See

Zehatye, 453 F.3d at 1190. Thus, his claim for withholding of removal fails.

      Substantial evidence also supports the BIA’s denial of relief under CAT

because Ramos Munoz failed to establish it is more likely than not he would be

tortured. See Go v. Holder, 640 F.3d 1047, 1054 (9th Cir. 2011) (petitioner failed

to show sufficient probability of torture to satisfy high CAT standard).

      We lack jurisdiction over Ramos Munoz’s claim that the BIA misapplied the

hardship standard to the facts of his case. See Mendez-Castro v. Mukasey, 552

F.3d 975, 980 (9th Cir. 2009) (court lacks jurisdiction to address claim that the

agency’s decision was “factually inconsistent with prior agency hardship

determinations.”).

      We reject Ramos Munoz’s contention that the agency ignored relevant

evidence in assessing his claim for cancellation of removal. See Larita-Martinez v.

INS, 220 F.3d 1092, 1095-96 (9th Cir. 2000) (“an [applicant] attempting to

establish that the [agency] violated his right to due process by failing to consider

relevant evidence must overcome the presumption that it did review the

evidence.”). Thus, his claim for cancellation of removal fails.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           3                                    09-73285